ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Southern Federal Pilot, Inc.                   )     ASBCA No. 61119
                                               )
Under Contract No. N68836-17-D-0002            )

APPEARANCE FOR THE APPELLANT:                        Mr. Steven Parrish
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Henry D. Karp, Esq.
                                                      Trial Attorney

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: June 24, 2020




                                                   MARK A. MELNICK
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61119, Appeal of Southern Federal
Pilot, Inc., rendered in conformance with the Board’s Charter.

       Dated: June 25, 2020



                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals